Grant, J.
The contract and issue involved in. this litigation are fully stated in 148 Mich. 358 (111 N. "W. 1059). Upon a new trial the jury rendered a verdict for the plaintiff for $251.32. The defendant, alleging error, has brought the case to this court for review.
In the former opinion the contract was construed, and the court established rules upon which the case should be submitted to the jury upon a new trial. The learned judge submitted the case to the jury in strict accordance with the opinion of this court. All the items now challenged by the defendant were challenged and involved in the former trial. Counsel for defendant have not, either in their brief or oral argument, stated wherein the record now before us differs from the former record. It appears that there was some additional testimony, but of the same nature and character as that given upon the first trial. *509The new testimony in no respect changes the rule of law. All'the questions involved in the former suit are stare decisis, and examination of the two records convinces us that the issues were the same, and the testimony was in no essential particular different. It is therefore unimportant to enter upon a discussion of the points now raised. They are all disposed of in accordance with the former opinion.
The judgment is therefore affirmed.
Blair, C. J„ and Moore, McAlvay, and Brooke, JJ., concurred.